Citation Nr: 1803126	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  12-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands.

2.  Entitlement to service connection for osteoarthritis of the knees.

3.  Entitlement to service connection for osteoarthritis of the back.

4.  Entitlement to service connection for a pulmonary disability, to include asthma, emphysema, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, to include service in the Republic of Vietnam.  He is the recipient of the Combat Infantry/Infantryman Badge and the Bronze Star Medal with "V" Device, among others.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, inter alia, denied service connection for arthritis of unspecified joint(s) and for asthma/emphysema.

In October 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  

In October 2014, the Board, inter alia, characterized the issue of service connection for arthritis as entitlement to service connection for arthritis of the hands; characterized the issue of service connection for asthma/emphysema more broadly to include any diagnosed pulmonary disability, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); and remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  With regard to the issue of service connection for arthritis, however, based on the evidence of record, as discussed in greater detail below, the Board now finds that the matter properly on appeal encompasses claims concerning not only the hands, but also the knees and the lower back.  The Board has therefore recharacterized the claims accordingly, as reflected on the title page.  

In October 2017, the Veteran was notified that the VLJ who held the October 2013 hearing was no longer at the Board, and he was provided with an opportunity to request a new hearing.  However, to date, the Veteran has not replied or requested that a new hearing be scheduled.

The Board notes that the Veteran was previously represented by agent David Owens (as reflected by a September 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In February 2015, however, the Veteran appointed Disabled American Veterans as his representative (as reflected by a February 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  The Board recognizes the change in representation.

The issue of service connection for a pulmonary disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the hands is related to service.

2.  The evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the knees is related to service.

3.  The evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the back is related to service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, osteoarthritis of the hands was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, osteoarthritis of the knees was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  With reasonable doubt resolved in favor of the Veteran, osteoarthritis of the back was incurred in service.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the evidence of record establishes that the Veteran has current diagnoses of osteoarthritis of the hands, knees, and back.  See April 2010, November 2010, and June 2011 VA treatment records.  Also, the April 2011 VA general medical examination report and the March 2016 VA hand and finger conditions examination report also contain diagnoses of arthritis of the hands.  Although the April 2011 VA examiner found that there was no knee osteoarthritis at the time of the examination, the other evidence containing diagnoses of osteoarthritis of the knees reflect that the Veteran has met the current disability requirement.  The current disability requirement has thus been met with regard to each the hands, knees, and back.

In addition, the Veteran has indicated that he suffered injuries to his hands, knees, and back during his combat service in Vietnam.  In this regard, he stated that his "activities of combat" required him to walk through jungles, crawl, climb up hills/mountains, jump out of helicopters that were five to six feet above the ground, all while carrying weapons and wearing heavy field packs.  See July 2010 Notice of Disagreement (NOD) and March 2010 Statement in Support of Claim (VA Form 21-4138).  Although there is no medical evidence of injuries or problems concerning the hands, knees, and back in the service treatment records or for many years thereafter, as previously mentioned, the Veteran received the Combat Infantry/Infantryman Badge and the Bronze Star Medal with "V" Device and is therefore presumed to have engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated Dec. 4, 2017) (listing Decorations that are evidence of combat participation).  This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C. § 1154(b)); 38 C.F.R. § 3.304(d).  However, at the same time, it is not entirely clear whether the Veteran asserts that the in-service injuries to his hands, knees, and back were sustained while actually engaged in combat.  Nonetheless, and in any event, his statements indicating such activities and injuries are consistent with the circumstances of his service, and the Board finds them competent and credible.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Therefore, the Veteran has also met the in-service injury or event requirement.

The remaining question in this case is therefore whether there is a nexus between the current osteoarthritis of the hands, knees, and back and the in-service injuries or events.  There is only one medical opinion on this question, that of the March 2016 VA examiner who opined that the Veteran's arthritis of the hands was less likely than not related to military service.  The VA examiner reasoned that there was a lack of supporting evidence in the claims file indicating current diagnosis of arthritis as X-ray findings were normal in 2015.  However, this rationale is flawed because it is confusing and unclear, as it contradicts the examiner's own finding that the Veteran did have a current diagnosis of arthritis of the hands and does not appear to address etiology, and it is also very minimal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the opinion does not address the Veteran's osteoarthritis of the knees and back.  In contrast, the Veteran has claimed that his arthritis of the hands, knees, and back are related to combat service as described above.  In support, the Veteran has offered statements indicating that he has had pain in these joints since his combat service.  See March 2010 VA Form 21-4138, July 2010 NOD, and December 2017 Appellant's Post-Remand Brief.  The Board finds that such lay evidence to be competent and credible, and indicates a relationship between the current osteoarthritis of the hands, knees, and back and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  Moreover, the fact that the claimed cause of the Veteran's hand, knee, and back arthritis, i.e., the combat related activities of walking through jungles, crawling, climbing up hills/mountains, jumping out of helicopters that were five to six feet above the ground, all while carrying weapons and wearing heavy field packs, is established by his testimony, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disabilities themselves while in service.  Reeves, 682 F.3d at 999.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's osteoarthritis of the hands, knees, and back are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for osteoarthritis of the hands, knees, and back is therefore warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for osteoarthritis of the hands is granted.

Entitlement to service connection for osteoarthritis of the knees is granted.

Entitlement to service connection for osteoarthritis of the back is granted.


REMAND

The Veteran claims that he has a current pulmonary disability related to Agent Orange exposure during his service in Vietnam.  As the Veteran served in Vietnam, he is therefore presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).

Pursuant to the Board's October 2014 remand, in March 2016, the Veteran underwent a VA respiratory conditions examination for his claimed pulmonary disability.  The VA examiner who conducted the VA examination diagnosed the Veteran with asthma and COPD.  The VA examiner also opined that the Veteran's COPD was less likely than not related to Vietnam military service.  He reasoned that COPD was not a condition recognized as an Agent Orange related condition, and that the Veteran was a current smoker which was a contributing factor. 

However, the VA examiner provided no opinion concerning asthma (i.e., whether asthma was related to service, to include Agent Orange exposure).  In addition, while COPD is not on the list of  diseases presumed service-connected in veterans exposed to Agent Orange (see 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2017)), the Veteran can still establish direct service connection based on actual causation in this regard.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).  Significantly, in its 2010 update on possible relationships between Agent Orange exposure and diseases as determined by the National Academy of Sciences (NAS), VA wrote, "NAS noted that two new studies reported statistically significant evidence of association between herbicide exposure and chronic obstructive pulmonary disease (COPD)."  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924, 47,927 (Aug. 10, 2012).

Based on the foregoing, the Board finds that the March 2016 VA opinion is inadequate to determine whether the Veteran's current pulmonary conditions are related to service.  Consequently, the Board finds that additional VA medical opinion by an appropriate specialist physician should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the claim for service connection for a pulmonary disability, to include asthma, emphysema, and COPD is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current pulmonary conditions.  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma, COPD, or any other current pulmonary disability, i.e., disabilities that the Veteran has had since approximately February 2010 when he filed his claim,  had its onset in or is related to service, specifically presumed Agent Orange exposure in Vietnam.

In formulating this opinion, the physician is requested to address the studies noted by NAS that reported statistically significant evidence of association between herbicide exposure and COPD.

A complete rationale should accompany any opinion provided.

2.  After undertaking any other development deemed appropriate, readjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


